Title: From George Washington to Benjamin Harrison, 5 October 1777
From: Washington, George
To: Harrison, Benjamin


[Pennypacker’s Mill, Pa.] 5 October 1777. “A letter which accompanies this to congress will give an account of an unsuccessful attack upon the enemy in German town yesterday about day break—my extreme fatigue & hurry, and indeed want of knowledge of the causes which produced some great & capital disappointments do not allow me to be particular at this time. Things appeared in a very favorable way once, as the column under the command of Genl Sullivan (who behaved extremely well) continued to gain ground upon the enemy till we drove them from Allen’s house to Chews, and, on their left, much lower thro the encampment of the light Infantry, which was abandoned with their baggage &c. Among other misfortunes that attended us was a hazy atmosphere without a breath of air, so that the Smoke of our artillery & small arms often prevented us from seing thirty yards; and this not for an instant but of long continuance for want of wind to take it off. The Causes why the columns under the command of Genls Green & Smallwood did not get up in time I can not now assign; * or why Genl Armstrong who was to have acted upon the enemies left did not push it I am at present equally ignorant of. The plan was concerted upon very probable grounds of success, and in the execution things looket well a long while as we continued to gain upon the enemy during the whole action which lasted two [hours] & 40 minutes. my next to Congress, will be able to explain matters fully; Till then your Judgement must be suspended. The event turned out contrary to expectation but we are in no worse condition (except officers & men) than we were.

*Since writing the above I have seen Genl Green, whose column it seems had also driven the enemy, and were about closing with ours when unhappily (for I can no otherwise account for it) each took the other for fresh troops of the enemy & retreated precipitately. The fog & clouds of smoke contributed to this, as you could scarce distinguish objects at 50 yards.”
